DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings were received on 12/20/21.  These drawings are not acceptable.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the groove clamped with the air mixing connecting tube of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear what is meant by the term “ the groove is clamped with the air mixing connecting tube.”  It is unclear if the applicant means that  the air mixing connecting tube clamped around the groove, is the groove clamped around the air mixing connecting tube, or does the claim just require the groove to be connected to the air mixing connecting tube? By clamped with, does the applicant mean inserted?  The language needs to be amended to clarify what is meant by clamped with. 
Claims 2-4 are being rejected for depending from claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang Chen (2017/0128959) in view of Thompson (2,715,045).
Chen shows a multi-mode high-pressure foam lance (fig 1), comprising: a foam-making component (40); a spray-mode component (12); and a sheath (30) being arranged between the foam-making component and the spray-mode component (fig 2), wherein the foam-making component and the spray-mode component is connected through an air mixing connecting tube (24) arranged in the sheath, wherein the spray-mode component comprises: a foam-making eccentric disc (23) comprising a groove 
but fails to teach a metallic foaming cotton is arranged between the foam-making eccentric disc and the air mixing connecting tube.
Thompson teaches a foaming device that includes a metallic foaming cotton (21, 22) is arranged in the flow path just before the outlet.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to add the metallic foaming cotton (21, 22) of Thompson to the device of Hayes as modified above, an place it before the outlet between the between the foam-making eccentric disc and the air mixing connecting tube in order to help create foam.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang Chen (2017/0128959) in view of Chang (6,341,737).
Regarding claim 2, Chen as modified above fails to teach all types of nozzles in claim 2.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to add the nozzles from Chang the rotary nozzle of Chen as modified above, in order to spray different spray patterns.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayes (2,571,871) in view of Chang (6,341,737) further in view of Thompson (2,715,045).
Regarding claim 1, Hayes shows a multi-mode high-pressure foam lance (fig 5), comprising a foam-making component (10) and a spray-mode component (16), a sheath being (housing for 21 and 22) arranged between the foam-making component and the spray-mode component, and the foam-making component and the spray-mode component being connected through an air mixing connecting tube (24) arranged in the sheath,
but fails to specifically disclose wherein the spray-mode component comprises a foam-making eccentric disc  that includes a groove disposed at a rear end of the foam making eccentric disc , the groove is clamped with the air mixing connecting tube, and a nozzle-mode rotary disc, an axis of the foam-making eccentric disc and an axis of the nozzle-mode rotary disc are fixedly connected through a positioning screw a positioning pin with a spring is arranged between the foam-making eccentric disc and the nozzle mode rotary disc, the positioning pin with the spring is configured to provides a sound of 
However, Chang shows a spray device that includes a spray-mode component (fig 3) comprises a foam-making eccentric disc (40 and 50) that includes a groove (for the inlet pipe, fig 9) and a nozzle-mode rotary disc (30, 20), an axis of the foam-making eccentric disc and an axis of the nozzle-mode rotary disc are fixedly connected through a positioning screw (col 2, line 52) a spray hole of the foam-making eccentric disc is corresponding to a nozzle of the nozzle-mode rotary disc (fig 2), a positioning pin (53) with a spring (fig 9) is arranged between the foam-making eccentric disc (40) and the nozzle-mode rotary disc (30, 20), the positioning pin with the spring is configured to provides a sound of accurate positioning when a nozzle of the nozzle-mode rotary disc is selected to correspond to a spray hole of the foam-making eccentric disc (fig 2, 9)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to replace the outlet of Hayes with the outlet  (30, 40, 20, 50) of Chang in order to have different spray patterns as well as to have positioning pin to keep element 20 for rotation unexpectedly.
 Additionally, Thompson teaches a foaming device that includes a metallic foaming cotton (21, 22) is arranged in the flow path just before the outlet.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to add the metallic foaming cotton (21, 22) of 
It is noted that the groove of the foam making eccentric disc will be clamped by  the air mixing connecting tube (or have the air mixing connecting tube inserted into the groove) in the above combination because it will be located inside the air mixing connecting tube just as it is located inside elements 20 and 50 of Chang.  
Regarding claim 2, the in the above combination  the nozzle-mode rotary disc is provided with a vertical fan-shaped nozzle, a horizontal fan-shaped nozzle, a conical nozzle, a press-down nozzle and a linear nozzle (the nozzle of Chang teaches all these nozzle outlets in fig 3). 
 
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayes (2,571,871) as modified by  Chang (6,341,737) and  Thompson (2,715,045) above, further in view of Clarke (2005/0077386).
Regarding claim 3, Hayes as modified above shows wherein the foam-making component is sequentially connected with a soap lye bottle (14), a suction pipe (31), a connecting piece (30), a bottle cap (12), a four-way valve body (10), the four-way valve body is internally provided with a high-pressure throttling nozzle (the flow pinch after 20, but before 21), a left end of the four-way valve body is connected with the air mixing connecting tube (fig 5), a right end of the four-way valve body is connected with a quick 10connector (11),  a lower end of the four-way valve body is connected with the connecting piece for sucking soap lye, one end of the suction pipe extends into soap lye 
 but fails to disclose, an adjusting valve and an adjusting knob from bottom to top, the adjusting knob is fixed on the adjusting valve through a screw, an upper end of the four-way valve body is connected with the adjusting valve.
It is noted that Hayes even teaches blocking and unblocking outlet 27 with youth tub to change the spray characteristics (col 7, lines 1-2).
Clarke teaches controlling flow through an air inlet (106) by a needle valve (148). The needle valve has an adjusting knob (146) fixed to the adjusting valve.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to add the adjusting valve and knob of Clarke to the air intake of Hayes as modified above, in order to open and close the air intake as taught by Clarke ([0021])
Additionally, the above combination fails to disclose that the knob is connected to the valve by a screw.
It is noted that screws are often used to attach one element to another as in Hui-Chen, screw 60.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use a screw to attach the knob to the valve in order to make them easily removable from each other.
Regarding claim 4, wherein the adjusting knob drives the adjusting valve to displace up and down to form an air gap between the adjusting valve and the four-way valve (this is inherent to the use of the valve in the above combination).

Response to Arguments
Applicant's arguments filed 12/20/21 have been fully considered but they are not persuasive. 
 The examiner points out that the claim language “clamped with” is still indefinite as described in the above 112 rejection.
Additionally, now the examiner is considering elements 40 and 50 of Chang to be the foam making eccentric disc. With this interpretation, the inlet to 50 has a groove that is clearly attached in an inlet pipe in Chang just as the grove in the present invention is attached to the air mixing connecting tube. In the combination, the grove of Chang will be connected to the air inlet connecting tube of Hayes. See the above rejection for details.
  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        1/12/2022